DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, Information Disclosure Statement, and Non-Patent Literature filed on 10 December 2021 are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 7, 9-13, and 17-19 , canceled claim 8, and added claim 21. Claims 1-7 and 9-21 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 7-8 are withdrawn.

Applicant’s arguments, see pages 6-8, filed 10 December 2021 with respect to the previous rejection(s) of claim(s) 1 -20,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are partially persuasive.  Therefore, the rejections to Claims 1-12  have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to these amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”
	Examiner notes that Applicant’s amendment to Claim 13 did not change the intent of the claim (change “wrap” to “wrapped”).  Applicant’s arguments as they pertain to Claim 13 and its dependent claims are unpersuasive, as noted below.

Regarding Claim 1,  Examiner notes that Claim 1 additionally contains the amended (added) limitation of “at least one helical storage groove in the side wall of the cap body…wherein the at least one helical storage groove is configured to secure the hose within the side wall of the cap body”.  
Although Applicant’s drawings depict recessed grooves on the outside of the cap side wall, a review of Applicant’s specification reveals no disclosure of this particular design (e.g. groove(s) disposed on the outer side of the cap body, vs. the inside) being essential to the invention, or delivering any unexpected result other that the ability to store the attached hose.  
Additionally, Applicant’s amended claim language of “at least one helical storage groove is configured to secure the hose within the side wall of the cap body” does not distinguish the claim from the combination of Ohm and Liang, as Ohm already discloses a storage groove within the side wall.
Since (other than the implied references of the drawing) Applicant has not disclosed in the Specification nor amended Claims that the groove(s) are exclusively on the outer side of the cap body, Examiner concludes that the combination of Ohm and Liang continue to read upon the claim.  
In short, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ohm to have the groove(s) on the outer side of the cap body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Examiner demonstrated this with the inclusion of the helical grooves of Liang.  
Examiner further notes Applicant’s specific argument concerning the cap body diameter.  Examiner asserts that the current combination of Ohm and Liang continue to read upon this limitation, since Ohm discloses the hose as being stored within the side body; therefore no change in diameter would occur.


In this regard, it would have been an obvious matter of design choice to make the different portions of the  wall and rib of Liang to whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.  In the present case, Ohm discloses a groove sufficiently large secure a hose, and Liang teaches wrapping said (secured) hose around the outer side of a cap.  Therefore, the combination of Ohm and Liang continue to read upon the claim.
In the case of Applicant’s insistence that the grooves are situated on the outside of the cap side wall, Examiner contends that the current combination of Ohm and Liang continues to teach these limitations, and it would be obvious to re-arrange/replace parts of cap body (4) of Ohm, specifically such that the groove appears on the outside of the cap side wall (Examiner’s annotations), rather than the inside as originally disclosed by Ohm, since such actions would also involve only routine skill in the art as noted above.
Regarding Claim 13,  as noted above, the intent of Claim 13 has not changed, therefore Applicant’s specific arguments/amendment of “wherein the hose does not contribute to the diameter of the cap body” does not apply to Claim 13.  Ohm as modified by Liang continues to read upon the claim language “a diameter of the cap body wherein the diameter includes when a length of the hose is wrapped around the at least one storage groove.”

In the interests of compact prosecution, however, Examiner has provided additional prior art that also anticipates the amended claim language, provided below in the section titled “Claim Rejections, U.S.C. 103”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohm (US 9,242,416) in view of: Liang (US 2019/0071278) or alternately in view of Tsay (US 4,684,032).
Regarding Claim 1, Ohm discloses a cap for dispensing sealant from a pressurized bottle, the cap comprising:  a cap body (4); a hose (14) positioned within the cap body and attached with respect to the pressurized bottle (Items 2, 24 and Col 4, lines 28-30); a side wall of the body (Examiner’s annotations) at least one storage groove (8 and Col 5, lines 5-9) in the side wall of the cap body (8 is “in” the side wall), wherein the at least one helical storage groove is configured to secure the hose within the side wall of the cap body (hose 14 is stored within groove 8 within the side wall); and wherein the cap body comprises a diameter when the hose is wrapped around the at least one helical storage groove, wherein the hose does not contribute to the diameter of the cap body (hose 14 is stored inside the side wall, so it does not contribute to the side wall diameter).

    PNG
    media_image1.png
    865
    656
    media_image1.png
    Greyscale


Further regarding Claim 1,  Ohm teaches the claimed invention, to include at least one storage groove, but does not expressly recite said groove being arranged in a helical manner as claimed by Applicant.   Liang, however, teaches at least one helical storage groove (231, Examiner’s annotations, and paras 19-20).

    PNG
    media_image2.png
    818
    551
    media_image2.png
    Greyscale

	The advantage of Liang’s teachings includes the ability to conveniently store a hose of a longer length.  It would have been obvious to one of ordinary skill in the art before the filing date of the 
	Further regarding Claim 1,  Alternately, Tsay, however, teaches at least one helical storage groove (3, 4 41, 42, and Col 2, liens 6-10).  Examiner notes that the grooves of Tsay occur on the outer surface of the side wall (Examiner’s annotations).

    PNG
    media_image3.png
    863
    560
    media_image3.png
    Greyscale


Regarding Claim 2, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the at least one helical storage groove extends at least 360" (Ohm, Col 5, lines 9-12, wherein annular mounting of the hose is disclosed).
Regarding Claim 3, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, the hose further comprising a length adapted to extend a distance from the pressurized bottle (Ohm, 2) to attach to a tire stem valve (Ohm, Fig 5 and Col 8, line 56 - Col 9, line 4).
Regarding Claim 4, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the hose further comprises a stem end (Ohm, 18) configured to attach to the tire stem valve (52 and Col 8, line 56 - Col 9, line 4).
Regarding Claim 5, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein   the length of the hose is sufficient to extend the distance from the pressurized bottle (2) to the tire stem vale without movement of the bottle (Ohm, Fig 5, which discloses a stationary bottle with hose of sufficient length to attach to a tire stem).
Regarding Claim 6, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein   an end opposite the stem end of the hose is configured to attach to an opening (Ohm,.24) of a depressor button (10) in communication with the pressurized bottle (2 and Col 3, lines 19-31).
Regarding Claim 7, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the length of the hose is configured to wrap around the at least one helical storage groove inside a circumference of the cap (Ohm, Col 5, lines 9-12, wherein annular mounting of the hose is disclosed).  
Regarding Claim 9, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the diameter of the cap (Ohm, 4) is unchanged when the length of the hose is extended the distance from the bottle (2) to the tire stem valve (Fig 1, which shows cap 4 as a rigid body with a fixed diameter).
Regarding Claim 10, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the cap further comprises a conical side wall (Examiner’s annotations).
	Further regarding Claim 10,  Ohm as modified above teaches the claimed invention to include a side wall, but does not specifically recite said side wall being “a conical side wall” as claimed by Applicant.  However, it would have been an obvious matter of design choice to make the different portions of the side wall of the cap to whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding Claim 11, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the conical side wall comprises a lip wherein the stem end of the hose is accessible from the lip (Ohm, Fig 1, Examiner's annotations).
Regarding Claim 12, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle, wherein the at least one storage groove (8) is recessed (see Examiner’s rationale above in the section titled “Response to Arguments” into the conical side wall (Ohm, 4).
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohm (US 9,242,416) in view of Liang (US 2019/0071278).
Regarding Claim 13, Ohm discloses a cap for dispensing sealant from a pressurized bottle to a tire stem valve, the cap comprising: a cap body (Ohm, 4): a hose (14) positioned within the cap body wherein the hose is configured to wrap around at least one storage groove inside a circumference of the cap (Col 5, lines 9-12), and a diameter of the cap body wherein the diameter includes when a length of the hose is wrapped around the at least one storage groove (Col 5, lines 9-12, wherein annular mounting of the hose is disclosed).  
	Further regarding Claim 13,  Ohm teaches the claimed invention, to include at least one storage groove, but does not expressly recite an apparatus “wherein the at least one storage groove is helical“ as claimed by Applicant.   Liang, however, teaches at least one helical storage groove (231, Examiner’s annotations, and paras 19-20).
	The advantage of Liang’s teachings includes the ability to conveniently store a hose of a longer length.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Liang’s teachings to Ohms’s disclosures by adding additional groves in a helical manner in order to gain the advantages of convenient storage for hoses of longer length.
Regarding Claim 14, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the length of the hose (Ohm, 14) is adapted to extend a distance from the bottle (2) to attach to the tire stem valve (52 and Fig 5, which discloses a stationary bottle with hose of sufficient length to attach to a tire stem).
Regarding Claim 15, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein   the length of the hose (Ohm, 14) is sufficient to extend the distance 
Regarding Claim 16, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the diameter is unchanged when the length of the hose is extended the distance from the bottle (Ohm, 2) to the tire stem valve (Fig 1, which shows cap 4 as a rigid body with a fixed diameter).
Regarding Claim 17, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the cap body further comprises a conical side wall (Examiner’s annotations).
	Further regarding Claim 17,  Ohm as modified above teaches the claimed invention to include a side wall, but does not specifically recite said side wall being “a conical side wall” as claimed by Applicant.  However, it would have been an obvious matter of design choice to make the different portions of the side wall of the cap to whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding Claim 18, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the at least one storage groove (Ohm, 8) is integrated into the conical side wall (4).
Regarding Claim 19, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the conical side wall comprises a lip (Ohm, Fig 1, Examiner's annotations).
Regarding Claim 20, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein   a stem end of the hose is accessible when wrapped around the at least one storage groove from the lip (Ohm, Fig 1, Examiner's annotations).
Regarding Claim 21, Ohm as modified above teaches a cap for dispensing sealant from a pressurized bottle to a tire stem valve, wherein the conical side wall (4) is configured to stack over or under a conical side wall of another cap.
	Further regarding Claim 21,  Applicant discloses (pg 4, lines 3-7) that the cone side wall 114 allows multiple cap bodies 104 to be stacked on top of one another.  Applicant does not provide any further description of the claimed invention with respect to “stacking”.  Examiner further notes that Figs 8-10 appear to show a protrusion at the bottom of cap body 104 (presumably an interior hose provided within the circumference of the cap body to access the fluid of the body).  A presence of an interior hose would render the claimed apparatus “un-stackable” in the eyes of one of ordinary skill in the art.
	In the absence of further detail from Applicant, Examiner presumes that the claimed “stacking” occurs with the removal of the interior hose (or protrusion), and “stacking” is achievable via the fact that the side wall is conical.  Examiner therefore applies the broadest reasonable limitation to this claim, concluding that any prior art that features a conical side wall is also configured to be “stacked”.  Since Ohm features a conical side wall as explained above, Ohm as modified above reads upon the claim.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-  Marini (US 2016/0332397) discloses a sealant liquid container wherein a hose is stored within a cap.

- Hsiao (US 6,260,739) discloses a self-contained hose assembly for a pressurized canister wherein a hose is stored within a cap.
- Kant (US 2006/0086403) discloses a device 10 for the sealing of inflatable objects, in particular tires, comprising a gas pressure source 12 and a pressure hose 14 wound onto the jacket of the gas pressure source 12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753